DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	Since the time of the previous OA (dated 7/14/2020), the instant application has been transferred to a new Examiner.  
Claim Status
Claims 1-5 and 9-11 were amended and claims 6-8 and 12-15 were canceled in the response filed on 10/12/2020.  Claims 5 and 11 stand withdrawn as a result of a restriction requirement (see p. 2-3 of the OA dated 7/14/2020 and the OA dated 4/28/2020).  Newly amended claims 2-4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are now drawn to a method and not the originally elected compound.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 819 and 821.03.  Also see p. 6 of the OA dated 4/28/2020 where the Applicant was forewarned that if claims 2-4 were amended to form method claims that such an amendment would be considered to be an impermissible shift of invention.  Claims 2-5 and 11 stand withdrawn.  Claims 1, 9, and 10 are currently pending and under examination.  
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  in claims 1, 9, and 10, the word –or—should be inserted before the penultimate: 
    PNG
    media_image1.png
    130
    218
    media_image1.png
    Greyscale
 and final: 
    PNG
    media_image2.png
    141
    140
    media_image2.png
    Greyscale
 options in the Markush group for all instances of variable R3.  See MPEP 2173.05(h).
Additionally, the phrase –when a boron atom is present— should be inserted after the limitation “wherein the R3 substituent point of attachment is on the substituent boron atom of R3” in all instances in claims 1, 9, and 10 as not all of the options in R3 contain boron atoms.
Appropriate correction is required.
Withdrawn Claim Rejections
The Applicant's amendments, dated 10/12/2020, are sufficient to overcome the 35 USC 112(b) rejection of claims 1-4, 9, and 10 (see p. 3-4 of the OA dated 7/14/2020), therefore the rejections are withdrawn.
As discussed above, claims 2-4 are now considered to be withdrawn as not being directed to an elected invention, therefore the 35 USC 112(d) rejection of said claims is now moot (see p. 4-5 of the OA dated 7/14/2020).
The Applicant's amendments, dated 10/12/2020, are sufficient to overcome the non-statutory obviousness-type double patenting rejection of claim 1 as being anticipated by/unpatentable over US 10112962 (see p. 9-10 of the OA dated 
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentrem (“Molecular Mechanism of Action at Estrogen Receptor a of a New Clinically Relevant Antiestrogen (GW7604) Related to Tamoxifen” Endocrinology, 2001, 142, p. 838-846, of record) in view of Zhong (“Boronic prodrug of 4-hydroxytamoxifen is more efficacious than tamoxifen with enhanced bioavailability independent of CYP2D6 status” BMC Cancer, 2015, 15:625, p. 1-9, of record), and Lai (“Identification of GDC-0810 (ARN-810), an Orally Bioavailable Selective Estrogen Receptor Degrader (SERD) that Demonstrates Robust Activity in Tamoxifen-Resistant Breast Cancer Xenografts” J. Med. Chem. 2015, 58, p. 4888-4904). 
Applicant Claims
	Applicant claims a compound of formula (IV) or (V) (see below, wherein formula (IV) is interpreted to cover both E/Z orientations of the double bond):

    PNG
    media_image3.png
    224
    462
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    217
    458
    media_image4.png
    Greyscale
, wherein the following species is under examination: 
    PNG
    media_image5.png
    264
    382
    media_image5.png
    Greyscale
(see p. 13 of the response filed on 6/29/2020 and p. 2 and 6 of the OA dated 7/14/2020).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)

    PNG
    media_image6.png
    270
    337
    media_image6.png
    Greyscale
.  Tamoxifen is an antagonist to estradiol (E2) in estrogen receptor (ER)-positive breast tumors, 4-hydroxytamoxifen (4-OHT) is the active metabolite of tamoxifen, GW 5638 is a tamoxifen prodrug derivative, and GW 7604 is the presumed metabolite of GW 5638 (see abstract and introduction on p. 838-840).  Bentrem teaches that though tamoxifen is the endocrine treatment of choice for all stages of ER positive breast cancer, that tamoxifen also possesses some estrogen-like effects in the uterus that cause a modest increase in the risk of endometrial cancer.  In contrast, GW 5638 is a potent tamoxifen derivative that shows no uterotrophic activity in rats, thus making GW 5638 an attractive substitute for tamoxifen (see abstract and discussion section).  
Compounds GW 5638 and GW 7604 anticipate the instantly claimed genuses of claims 1, 9, and 10 wherein in instant formulae (IV) and (V), R1 and R2 are H and instant R3 is either H (GW 5638) or OH (GW 7604).  With particular regard to the species under examination (SERD 5), GW 5638 and GW 7604 differ from SERD 5 in that the boronic acid group of the instantly claimed species (-B(OH)2 at R3 of the compounds of instant formulae (IV) and (V) of the genus) is replaced by an H or OH group.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Bentrem does not teach or suggest replacing the H or OH group at R3 of the instantly claimed compounds with a boronic acid group.  This deficiency is cured through the teachings of Zhong and Lai.  Zhong (see whole document) teaches a boronic prodrug of 4-hydroxytamoxifen (4-OHT) which has increased oral bioavailability as compared to 4-OHT.  With particular regard to claims 1, 9, and 10, Zhong teaches the following prodrug ZB497, which is hydrolyzed to form boronic acid intermediate B415 (the predominant form of the drug in vivo and in vitro-see first col. on p. 8), which is then oxidized to tamoxifen metabolite 4-OHT (see fig. 2 on p. 4 and discussion thereof in “metabolism and pharmacokinetics of ZB497” on p. 3-6):

    PNG
    media_image7.png
    92
    494
    media_image7.png
    Greyscale
. Zhong teaches that replacing the –OH group of 4-OHT with a boronic acid group provides a   boronic prodrug which has far superior bioavailability as compared to tamoxifen or 4-OHT.  Further the boronic acid prodrug further possesses the unique advantage in that it can reach a therapeutically effective concentration of 4-OHT at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered (see abstract on p. 1 and discussion and conclusions section on p. 7-8, which refer to the figures and tables in the results section on p. 3-7). Additionally, Zhong teaches that cytochrome P450 enzyme CYP2D6 is required to convert tamoxifen to 4-OHT (and endoxifen, another active metabolite) which can be inefficient due to CYP2D6 polymorphism (see background 
	Zhong does not explicitly teach that other derivatives of tamoxifen, such as GW 5638 and GW 7604, can be improved using the same method.  However, Zhong teaches that the poor bioavailability of 4-OHT appears to be attributed in large part, if not entirely, to the free –OH group of 4-OHT, which is subject to O-glucuronidation reactions, resulting in rapid first pass clearance of 4-OHT (see background section on p. 1 to the first paragraph of p. 2).  Therefore, as GW 7604 also possesses the same free –OH group, then it would be reasonable for the skilled artisan to assume that the bioavailability of GW 7604 could be improved in the same manner as that of 4-OHT by replacing the –OH group with a boronic acid group.  Further, Zhong teaches that the need for the CYP2D6 enzyme to catalyze the hydroxylation of tamoxifen can also be obviated by introducing an easily oxidizable group (boronic acid) into the molecule which can be oxidized using reactive oxygen species found in the tumors themselves.  As the same type of hydroxylation reaction would also be required to hydroxylate GW 5638 to produce the active metabolite GW 7604, then it is also reasonable to assume that any issues related to this hydroxylation would also be overcome using the strategy of Zhong.
 degrader GW 7604 (see Table 1 on p. 4892 and Table 8 on p. 4895 and discussions thereof) is produced inefficiently from GW 5638 in human liver microsomes (see Table 2 on p. 4892 and discussion thereof) which leads to poor oral availability of GW-7604 (see first paragraph of second column on p. 4893).
	Therefore the combination of Zhong and Lai provide ample motivation to replace the –H or –OH group of compounds GW 5638 and GW 7640 of Bentrem with the  boronic acid group of Zhong in order to predictably provide a better bioavailable derivative of a highly potent ER- degrader, particularly as the teachings of Zhong indicate that the instant species would also possess the additional benefit that it could reach a therapeutically effective concentration of the active metabolite at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bentrem, Zhong, and Lai to arrive at the instantly claimed species with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to replace the the –H or –OH group of compounds GW 5638 and GW 7640 of Bentrem with a boronic acid group, as taught by Zhong, in order to predictably provide a highly potent ER- .
Response to Arguments
The Applicants arguments regarding the 35 USC 103 rejection of claims 1-4, 9, and 10 as being unpatentable over Bentrem in view of Zhong (see p. 5-8 of the OA dated 7/14/2020) have been fully considered (see p. 7-9 of the response filed on 10/12/2020).  The Applicant argues the following (wherein the Examiner assumes the references to “GW5704” correspond to “GW7604”):

    PNG
    media_image8.png
    449
    828
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    260
    838
    media_image9.png
    Greyscale

	This argument has been fully considered but is not persuasive, particularly in view of the addition of Lai to the original rejection.  Zhong teaches that the poor bioavailability of 4-OHT appears to be attributed in large part, if not entirely, to the free –OH group of 4-OHT, which is subject to O-glucuronidation reactions, resulting in rapid first pass clearance of 4-OHT (see background section on p. 1 to the first paragraph of p. 2).  Therefore, as GW 7604 also possesses the same free –OH group, then it would be reasonable for the skilled artisan to assume that the bioavailability of GW 7604 could be improved in the same manner as that of 4-OHT by replacing the –OH group with a boronic acid group.  Further, Zhong teaches that the need for the CYP2D6 enzyme to catalyze the hydroxylation of tamoxifen can also be obviated by introducing an easily oxidizable group (boronic acid) into the molecule which can be oxidized using reactive oxygen species found in the tumors themselves.  As the same type of hydroxylation reaction would also be required to hydroxylate GW 5638 to produce the active metabolite GW 7604, then it is also reasonable to assume that any issues related to this hydroxylation would also be overcome using the strategy of Zhong.  Regardless Lai is additionally cited to explicitly teach that GW 5638 has poor oral bioavailability (see portions of Lai cited in the rejection above). 

In other words, the Office is of the opinion that the skilled artisan would not expect that the boronic acid substituent of SERD 5 will affect the conformational activity of GW7604 as it is only used as a prodrug moiety to be cleaved to more effectively form the active metabolite in vitro/vivo, wherein said metabolite (GW7604) is responsible for the superior bioactivity recited in Bentrem.  Additionally, Bentrem teaches that the cinnamyl moiety of the GW compounds is responsible for the unique bioactivity (potent ER- degrader possessing a lack of uterotrophic activity) and Zhong does not teach modifying that portion of the molecule in any way.  Therefore the Examiner respectfully disagrees with the Applicant’s assertions that modifying GW7604 in the same manner as Zhong modifies 4-OHT will produce a prodrug having unpredictable results.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (“Boron-Based 4-Hydroxytamoxifen Bioisosteres for Treatment of de Novo Tamoxifen Resistant Breast Cancer” ACS Med Chem Lett 2012, 3, p. 392-396).  Jiang is a similar teaches to Zhong regarding boronic acid prodrugs of Tamoxifen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622